EXHIBIT 10.3

 

AMENDED AND RESTATED

 

2004 STOCK INCENTIVE PLAN

 

OF

 

CB RICHARD ELLIS GROUP, INC.

 

Adopted by Board on April 1, 2004

 

Approved by Stockholders on April 21, 2004

 

Amended and Restated by Board on April 14, 2005

 

Termination Date: March 31, 2014

 

1. PURPOSES.

 

(a) Eligible Stock Award Recipients. The persons eligible to receive Stock
Awards are the Employees, Directors and Consultants of the Company and its
Affiliates.

 

(b) Available Stock Awards. The purpose of the Plan is to provide a means by
which eligible recipients of Stock Awards may be given an opportunity to benefit
from increases in value of the Common Stock through the granting of Stock Awards
including, but not limited to: (i) Incentive Stock Options, (ii) Nonstatutory
Stock Options, (iii) Restricted Stock Bonuses, (iv) Restricted Stock Purchase
Rights, (v) Stock Appreciation Rights, (vi) Phantom Stock Units, (vii)
Restricted Stock Units, (viii) Performance Share Bonuses, and (ix) Performance
Share Units.

 

(c) General Purpose. The Company, by means of this new Plan, which is intended
to replace the Company’s 2001 Stock Incentive Plan (“Predecessor Plan”), seeks
to provide incentives for the group of persons eligible to receive Stock Awards
to exert maximum efforts for the success of the Company and its Affiliates.
Stock Awards granted under the Predecessor Plan shall continue to be governed by
the terms of the Predecessor Plan in effect on the date of grant of such award.

 

2. DEFINITIONS.

 

(a) “Affiliate” means generally with respect to the Company, any entity
directly, or indirectly through one or more intermediaries, controlling or
controlled by (but not under common control with) the Company. Solely with
respect to the granting of any Incentive Stock Options, Affiliate means any
parent corporation or subsidiary corporation of the Company, whether now or
hereafter existing, as those terms are defined in Sections 424(e) and (f),
respectively, of the Code.

 

(b) “Beneficial Owner” means the definition given in Rule 13d-3 of the Exchange
Act.

 

(c) “Blum Capital” means Blum Capital Partners, L.P., a Delaware limited
partnership.

 

(d) “Board” means the Board of Directors of the Company.

 

(e) “Change of Control” means the occurrence of any of the following events:

 

(i) The sale, exchange, lease or other disposition of all or substantially all
of the assets of the Company to a person or group of related persons, as such
terms are defined or described in Sections 3(a)(9) and 13(d)(3) of the Exchange
Act (other than Blum Capital and its affiliates, Freeman Spogli and their
affiliates or any group in which the foregoing is a member), that will continue
the business of the Company in the future;

 

1



--------------------------------------------------------------------------------

(ii) A merger or consolidation involving the Company in which the voting
securities of the Company owned by the shareholders of the Company immediately
prior to such merger or consolidation do not represent, after conversion if
applicable, more than fifty percent (50%) of the total voting power of the
surviving controlling entity outstanding immediately after such merger or
consolidation; provided that any person who (1) was a beneficial owner (within
the meaning of Rules 13d-3 and 13d-5 promulgated under the Exchange Act) of the
voting securities of the Company immediately prior to such merger or
consolidation, and (2) is a beneficial owner of more than 20% of the securities
of the Company immediately after such merger or consolidation, shall be excluded
from the list of “shareholders of the Company immediately prior to such merger
or consolidation” for purposes of the preceding calculation;

 

(iii) Any person or group (other than Blum Capital and its affiliates, Freeman
Spogli and their affiliates or any group in which any of the foregoing is a
member) is or becomes the Beneficial Owner, directly or indirectly, of more than
50% of the total voting power of the voting stock of the Company (including by
way of merger, consolidation or otherwise) and the representatives of Blum
Capital and its affiliates, Freeman Spogli and their affiliates or any group in
which any of the foregoing is a member, individually or in the aggregate, cease
to have the ability to elect a majority of the Board (for the purposes of this
clause (iii), a member of a group will not be considered to be the Beneficial
Owner of the securities owned by other members of the group);

 

(iv) During any period of two (2) consecutive years, individuals who at the
beginning of such period constituted the Board (together with any new Directors
whose election by such Board or whose nomination for election by the
shareholders of the Company was approved by a vote of a majority of the
Directors of the Company then still in office, who were either Directors at the
beginning of such period or whose election or nomination for election was
previously so approved) cease for any reason to constitute a majority of the
Board then in office; or

 

(v) A dissolution or liquidation of the Company.

 

(f) “Code” means the Internal Revenue Code of 1986, as amended.

 

(g) “Committee” means a committee of one or more members of the Board (or other
individuals who are not members of the Board to the extent allowed by law)
appointed by the Board in accordance with Subsection 3(c) of the Plan.

 

(h) “Common Stock” means the Class A common shares of the Company.

 

(i) “Company” means CB Richard Ellis Group, Inc., a Delaware corporation.

 

(j) “Consultant” means any person, including an advisor, (i) engaged by the
Company or an Affiliate to render consulting or advisory services and who is
compensated for such services or (ii) who is a member of the Board of Directors
of an Affiliate. However, the term “Consultant” shall not include either
Directors who are not compensated by the Company for their services as Directors
or Directors who are compensated by the Company solely for their services as
Directors.

 

(k) “Continuous Service” means that the Participant’s service with the Company
or an Affiliate, whether as an Employee, Director or Consultant, is not
interrupted or terminated. The Participant’s Continuous Service shall not be
deemed to have terminated merely because of a change in the capacity in which
the Participant renders service to the Company or an Affiliate as an Employee,
Consultant or Director or a change in the entity for which the Participant
renders such service, provided that there is no interruption or termination of
the Participant’s Continuous Service. For example, a change in status from an
Employee of the Company to a Consultant of an Affiliate or a Director will not
constitute an interruption of Continuous Service. The Board or the chief
executive officer of the Company, in that party’s sole discretion, may determine
whether Continuous Service shall be considered interrupted in the case of any
leave of absence approved by the Company or an Affiliate, including sick leave,
military leave or any other personal leave.

 

 

2



--------------------------------------------------------------------------------

(l) “Covered Employee” means the chief executive officer and the four (4) other
highest compensated officers of the Company for whom total compensation is
required to be reported to shareholders under the Exchange Act, as determined
for purposes of Section 162(m) of the Code.

 

(m) “Director” means a member of the Board of Directors of the Company.

 

(n) “Disability” means the permanent and total disability of a person within the
meaning of Section 22(e)(3) of the Code for all Incentive Stock Options. For all
other Stock Awards, “Disability” means physical or mental incapacitation such
that for a period of six (6) consecutive months or for an aggregate of nine (9)
months in any twenty-four (24) consecutive month period, a person is unable to
substantially perform his or her duties. Any question as to the existence of
that person’s physical or mental incapacitation as to which the person or
person’s representative and the Company cannot agree shall be determined in
writing by a qualified independent physician mutually acceptable to the person
and the Company. If the person and the Company or an Affiliate cannot agree as
to a qualified independent physician, each shall appoint such a physician and
those two (2) physicians shall select a third (3rd) who shall make such
determination in writing. The determination of Disability made in writing to the
Company or an Affiliate and the person shall be final and conclusive for all
purposes of the Stock Awards.

 

(o) “Eligible Director” means any Director who: (i) is not employed by the
Company and (ii) does not receive a financial management fee from the Company
and is not employed by any entity that receives such a fee.

 

(p) “Employee” means any person employed by the Company or an Affiliate. Service
as a Director or compensation by the Company or an Affiliate solely for services
as a Director shall not be sufficient to constitute “employment” by the Company
or an Affiliate.

 

(q) “Exchange Act” means the Securities Exchange Act of 1934, as amended.

 

(r) “Fair Market Value” means, as of any date, the value of the Common Stock
determined as follows:

 

(i) If the Common Stock is listed on any established stock exchange or traded on
the Nasdaq National Market or the Nasdaq SmallCap Market, the Fair Market Value
of a share of Common Stock shall be the arithmetic mean of the high and the low
selling prices of the Common Stock as reported on such date on the Composite
Tape of the principal national securities exchange on which the Common Stock is
listed or admitted to trading, or if no Composite Tape exists for such national
securities exchange on such date, then on the principal national securities
exchange on which such the Common Stock is listed or admitted to trading, or, if
the Common Stock is not listed or admitted on a national securities exchange,
the arithmetic mean of the closing bid price and per share closing ask price on
such date as quoted on the National Association of Securities Dealers Automated
Quotation System (or such market in which such prices are regularly quoted), or
if no sale of Common Stock shall have been reported on such Composite Tape or
such national securities exchange on such date or quoted on the National
Association of Securities Dealers Automated Quotation System on such date, then
the immediately preceding date on which sales of the Common Stock have been so
reported or quoted shall be used.

 

(ii) In the absence of such markets for the Common Stock, the Fair Market Value
shall be determined in good faith by the Board.

 

(iii) Notwithstanding the foregoing, for non-discretionary Stock Awards granted
to Eligible Directors as of the effective date of the Plan as set forth in
Section 16 hereof and as described below in Section 7, “Fair Market Value” shall
mean the price at which the Company sells Company Common Stock to the public
pursuant to a registration statement filed with the U.S. Securities and Exchange
Commission on or around such effective date.

 

(s) “Freeman Spogli” means FS Equity Partners III, L.P. and FS Equity Partners
International, L.P., collectively.

 

3



--------------------------------------------------------------------------------

(t) “Incentive Stock Option” means an Option intended to qualify as an incentive
stock option within the meaning of Section 422 of the Code and the regulations
promulgated thereunder.

 

(u) “Non-Employee Director” means a Director who either (i) is not a current
Employee or Officer of the Company or its parent or a subsidiary, does not
receive compensation (directly or indirectly) from the Company or its parent or
a subsidiary for services rendered as a consultant or in any capacity other than
as a Director (except for an amount as to which disclosure would not be required
under Item 404(a) of Regulation S-K promulgated pursuant to the Securities Act
(“Regulation S-K”)), does not possess an interest in any other transaction as to
which disclosure would be required under Item 404(a) of Regulation S-K and is
not engaged in a business relationship as to which disclosure would be required
under Item 404(b) of Regulation S-K; or (ii) is otherwise considered a
“non-employee director” for purposes of Rule 16b-3.

 

(v) “Nonstatutory Stock Option” means an Option not intended to qualify as an
Incentive Stock Option.

 

(w) “Officer” means a person who is an officer of the Company within the meaning
of Section 16 of the Exchange Act and the rules and regulations promulgated
thereunder.

 

(x) “Option” means an Incentive Stock Option or a Nonstatutory Stock Option
granted pursuant to the Plan.

 

(y) “Option Agreement” means a written agreement between the Company and an
Optionholder evidencing the terms and conditions of an individual Option grant.
Each Option Agreement shall be subject to the terms and conditions of the Plan.

 

(z) “Optionholder” means a person to whom an Option is granted pursuant to the
Plan or, if applicable, such other person who holds an outstanding Option.

 

(aa) “Outside Director” means a Director who either (i) is not a current
employee of the Company or an “affiliated corporation” (within the meaning of
Treasury Regulations promulgated under Section 162(m) of the Code), is not a
former employee of the Company or an “affiliated corporation” receiving
compensation for prior services (other than benefits under a tax qualified
pension plan), was not an officer of the Company or an “affiliated corporation”
at any time and is not currently receiving direct or indirect remuneration from
the Company or an “affiliated corporation” for services in any capacity other
than as a Director; or (ii) is otherwise considered an “outside director” for
purposes of Section 162(m) of the Code.

 

(bb) “Participant” means a person to whom a Stock Award is granted pursuant to
the Plan or, if applicable, such other person who holds an outstanding Stock
Award.

 

(cc) “Performance Share Bonus” means a grant of shares of the Company’s Common
Stock not requiring a Participant to pay any amount of monetary consideration,
and subject to the provisions of Subsection 8(f) of the Plan.

 

(dd) “Performance Share Unit” means the right to receive one (1) share of the
Company’s Common Stock at the time the Performance Share Unit vests, with the
further right to elect to defer receipt of shares of Common Stock otherwise
deliverable upon the vesting of an award of Performance Share Units. These
Performance Share Units are subject to the provisions of Subsection 8(g).

 

(ee) “Phantom Stock Unit” means the right to receive the value of one (1) share
of the Company’s Common Stock, subject to the provisions of Subsection 8(d) of
the Plan.

 

(ff) “Plan” means this Amended and Restated 2004 Stock Incentive Plan of CB
Richard Ellis Group, Inc.

 

(gg) “Restricted Stock Bonus” means a grant of shares of the Company’s Common
Stock not requiring a Participant to pay any amount of monetary consideration,
and subject to the provisions of Subsection 8(a) of the Plan.

 

4



--------------------------------------------------------------------------------

(hh) “Restricted Stock Purchase Right” means the right to acquire shares of the
Company’s Common Stock upon the payment of the agreed-upon monetary
consideration, subject to the provisions of Subsection 8(b) of the Plan.

 

(ii) “Restricted Stock Unit” means the right to receive one (1) share of the
Company’s Common Stock at the time the Restricted Stock Unit vests, with the
further right to elect to defer receipt of shares of Common Stock otherwise
deliverable upon the vesting of an award of restricted stock. These Restricted
Stock Units are subject to the provisions of Subsection 8(e).

 

(jj) “Rule 16b-3” means Rule 16b-3 promulgated under the Exchange Act or any
successor to Rule l6b-3, as in effect from time to time.

 

(kk) “Securities Act” means the Securities Act of 1933, as amended.

 

(ll) “Securities Registration Date” means the first date upon which any equity
security of the Company is registered under the Exchange Act.

 

(mm) “Stock Appreciation Right” means the right to receive an amount equal to
the Fair Market Value of one (1) share of the Company’s Common Stock on the day
the Stock Appreciation Right is redeemed, reduced by the deemed exercise price
or base price of such right.

 

(nn) “Stock Award” means any Option award, Restricted Stock Bonus award,
Restricted Stock Purchase Right award, Stock Appreciation Right award, Phantom
Stock Unit award, Restricted Stock Unit award, Performance Share Bonus award,
Performance Share Unit award, or other stock-based award. These Awards may
include, but are not limited to those listed in Subsection 1(b).

 

(oo) “Ten Percent Shareholder” means a person who owns (or is deemed to own
pursuant to Section 424(d) of the Code) stock possessing more than ten percent
(10%) of the total combined voting power of all classes of stock of the Company
or of any of its Affiliates.

 

3. ADMINISTRATION.

 

(a) Administration by Board. The Board shall administer the Plan unless and
until the Board delegates administration to a Committee, as provided in
Subsection 3(c).

 

(b) Powers of Board. The Board shall have the power, subject to, and within the
limitations of, the express provisions of the Plan:

 

(i) To determine from time to time which of the persons eligible under the Plan
shall be granted Stock Awards; when and how each Stock Award shall be granted;
what type or combination of types of Stock Award shall be granted; the
provisions of each Stock Award granted (which need not be identical), including
the time or times when a person shall be permitted to receive Common Stock
pursuant to a Stock Award; and the number of shares of Common Stock with respect
to which a Stock Award shall be granted to each such person.

 

(ii) To construe and interpret the Plan and Stock Awards granted under it, and
to establish, amend and revoke rules and regulations for its administration. The
Board, in the exercise of this power, may correct any defect, omission or
inconsistency in the Plan or in any Stock Award Agreement, in a manner and to
the extent it shall deem necessary or expedient to make the Plan fully
effective.

 

(iii) To amend the Plan or a Stock Award as provided in Section 14 of the Plan.

 

(iv) Generally, to exercise such powers and to perform such acts as the Board
deems necessary, desirable, convenient or expedient to promote the best
interests of the Company which are not in conflict with the provisions of the
Plan.

 

5



--------------------------------------------------------------------------------

(v) To adopt sub-plans and/or special provisions applicable to Stock Awards
regulated by the laws of a jurisdiction other than and outside of the United
States. Such sub-plans and/or special provisions may take precedence over other
provisions of the Plan, with the exception of Section 4 of the Plan, but unless
otherwise superseded by the terms of such sub-plans and/or special provisions,
the provisions of the Plan shall govern.

 

(c) Delegation to Committee.

 

(i) General. The Board may delegate administration of the Plan to a Committee or
Committees of one or more individuals, and the term “Committee” shall apply to
any person or persons to whom such authority has been delegated. If
administration is delegated to a Committee, the Committee shall have, in
connection with the administration of the Plan, the powers theretofore possessed
by the Board, including the power to delegate to a subcommittee any of the
administrative powers the Committee is authorized to exercise (and references in
this Plan to the Board shall thereafter be to the Committee or subcommittee, as
applicable), subject, however, to such resolutions, not inconsistent with the
provisions of the Plan, as may be adopted from time to time by the Board. The
Board may abolish the Committee at any time and revest in the Board the
administration of the Plan.

 

(ii) Committee Composition when Common Stock is Publicly Traded. At such time as
the Common Stock is publicly traded, in the discretion of the Board, a Committee
may consist solely of two or more Outside Directors, in accordance with Section
162(m) of the Code, and/or solely of two or more Non-Employee Directors, in
accordance with Rule 16b-3. Within the scope of such authority, the Board or the
Committee may (1) delegate to a committee of one or more individuals who are not
Outside Directors the authority to grant Stock Awards to eligible persons who
are either (a) not then Covered Employees and are not expected to be Covered
Employees at the time of recognition of income resulting from such Stock Award
or (b) not persons with respect to whom the Company wishes to comply with
Section 162(m) of the Code and/or (2) delegate to a committee of one or more
individuals who are not Non-Employee Directors the authority to grant Stock
Awards to eligible persons who are either (a) not then subject to Section 16 of
the Exchange Act or (b) receiving a Stock Award as to which the Board or
Committee elects not to comply with Rule 16b-3 by having two or more
Non-Employee Directors grant such Stock Award.

 

(d) Effect of Board’s Decision. All determinations, interpretations and
constructions made by the Board in good faith shall not be subject to review by
any person and shall be final, binding and conclusive on all persons.

 

4. SHARES SUBJECT TO THE PLAN.

 

(a) Share Reserve. Subject to the provisions of Section 13 of the Plan relating
to adjustments upon changes in Common Stock, the maximum aggregate number of
shares of Common Stock that may be issued pursuant to Stock Awards shall not
exceed two and a half million (2,500,000) shares, provided that each Option or
SAR granted will reduce the share reserve by one (1) share upon exercise or
redemption and each share or unit granted pursuant to other Stock Awards will
reduce the share reserve by two and a quarter (2.25) shares upon issuance of
shares of Common Stock pursuant to such Stock Award. To the extent that a
distribution pursuant to a Stock Award is made in cash, the share reserve shall
remain unaffected.

 

(b) Reversion of Shares to the Share Reserve. If any Stock Award shall for any
reason (i) expire or otherwise terminate, in whole or in part, without having
been exercised or redeemed in full, (ii) be reacquired by the Company prior to
vesting, or (iii) be repurchased at cost by the Company prior to vesting, the
shares of Common Stock not acquired under such Stock Award shall revert to and
again become available for issuance under the Plan. To the extent that a Stock
Appreciation Right or Phantom Stock Unit granted under the Plan is redeemed by
payment in cash rather than shares of Common Stock, the shares of Common Stock
subject to the redeemed portion of the Stock Appreciation Right shall revert to
and again become available for issuance under the Plan.

 

6



--------------------------------------------------------------------------------

(c) Source of Shares. The shares of Common Stock subject to the Plan may be
unissued shares or reacquired shares, bought on the market or otherwise.

 

5. ELIGIBILITY.

 

(a) Eligibility for Specific Stock Awards. Incentive Stock Options may be
granted only to Employees. Stock Awards other than Incentive Stock Options may
be granted to Employees, Directors and Consultants.

 

(b) Ten Percent Shareholders. A Ten Percent Shareholder shall not be granted an
Incentive Stock Option unless the exercise price of such Option is at least one
hundred ten percent (110%) of the Fair Market Value of the Common Stock at the
date of grant and the Option is not exercisable after the expiration of five (5)
years from the date of grant.

 

(c) Section 162(m) Limitation. Subject to the provisions of Section 13 of the
Plan relating to adjustments upon changes in the shares of Common Stock, no
Employee shall be eligible to be granted Options or Stock Appreciation Rights
covering more than seven hundred and fifty thousand (750,000) shares of Common
Stock during any fiscal year.

 

(d) Consultants.

 

(i) A Consultant shall not be eligible for the grant of a Stock Award if, at the
time of grant, a Form S-8 Registration Statement under the Securities Act (“Form
S-8”) is not available to register either the offer or the sale of the Company’s
securities to such Consultant because of the nature of the services that the
Consultant is providing to the Company, or because the Consultant is not a
natural person, or as otherwise provided by the rules governing the use of Form
S-8, unless the Company determines both (i) that such grant (A) shall be
registered in another manner under the Securities Act (e.g., on a Form S-3
Registration Statement) or (B) does not require registration under the
Securities Act in order to comply with the requirements of the Securities Act,
if applicable, and (ii) that such grant complies with the securities laws of all
other relevant jurisdictions.

 

(ii) Form S-8 generally is available to consultants and advisors only if (i)
they are natural persons; (ii) they provide bona fide services to the issuer,
its parents, its majority owned subsidiaries; and (iii) the services are not in
connection with the offer or sale of securities in a capital-raising
transaction, and do not directly or indirectly promote or maintain a market for
the issuer’s securities.

 

6. OPTION PROVISIONS.

 

Each Option shall be in such form and shall contain such terms and conditions as
the Board shall deem appropriate. All Options shall be separately designated
Incentive Stock Options or Nonstatutory Stock Options at the time of grant, and,
if certificates are issued, a separate certificate or certificates will be
issued for shares of Common Stock purchased on exercise of each type of Option.
The provisions of separate Options need not be identical, but each Option shall
include (through incorporation of provisions hereof by reference in the Option
or otherwise) the substance of each of the following provisions:

 

(a) Term. Subject to the provisions of Subsection 5(b) of the Plan regarding Ten
Percent Shareholders, no Incentive Stock Option shall be exercisable after the
expiration of ten (10) years from the date it was granted.

 

(b) Exercise Price of an Incentive Stock Option. Subject to the provisions of
Subsection 5(b) of the Plan regarding Ten Percent Shareholders, the exercise
price of each Incentive Stock Option shall be not less than one hundred percent
(100%) of the Fair Market Value of the Common Stock subject to the Option on the
date the Option is granted. Notwithstanding the foregoing, an Incentive Stock
Option may be granted with an exercise price lower than that set forth in the
preceding sentence if such Option is granted pursuant to an assumption or
substitution for another option in a manner satisfying the provisions of Section
424(a) of the Code.

 

7



--------------------------------------------------------------------------------

(c) Exercise Price of a Nonstatutory Stock Option. The exercise price of each
Nonstatutory Stock Option shall be not less than one hundred percent (100%) of
the Fair Market Value of the Common Stock subject to the Option on the date the
Option is granted. Notwithstanding the foregoing, a Nonstatutory Stock Option
may be granted with an exercise price lower than that set forth in the preceding
sentence if such Option is granted pursuant to an assumption or substitution for
another option in a manner satisfying the provisions of Section 424(a) of the
Code.

 

(d) Consideration. The purchase price of Common Stock acquired pursuant to an
Option shall be paid, to the extent permitted by applicable statutes and
regulations, either (i) in cash or by check at the time the Option is exercised
or (ii) at the discretion of the Board at the time of the grant of the Option
(or subsequently in the case of a Nonstatutory Stock Option): (1) by delivery to
the Company of other Common Stock, (2) pursuant to a “same day sale” program, or
(3) by some combination of the foregoing. Unless otherwise specifically provided
in the Option, the purchase price of Common Stock acquired pursuant to an Option
that is paid by delivery to the Company of other Common Stock acquired, directly
or indirectly from the Company, shall be paid only by shares of the Common Stock
of the Company that have been held for more than six (6) months (or such longer
or shorter period of time required to avoid a charge to earnings for financial
accounting purposes).

 

(e) Transferability of an Incentive Stock Option. An Incentive Stock Option
shall not be transferable except by will or by the laws of descent and
distribution and shall be exercisable during the lifetime of the Optionholder
only by the Optionholder. Notwithstanding the foregoing, the Optionholder may,
by delivering written notice to the Company, in a form satisfactory to the
Company, designate a third party who, in the event of the death of the
Optionholder, shall thereafter be entitled to exercise the Option.

 

(f) Transferability of a Nonstatutory Stock Option. A Nonstatutory Stock Option
shall be transferable to the extent provided in the Option Agreement. If the
Nonstatutory Stock Option does not provide for transferability, then the
Nonstatutory Stock Option shall not be transferable except by will or by the
laws of descent and distribution and shall be exercisable during the lifetime of
the Optionholder only by the Optionholder. Notwithstanding the foregoing, the
Optionholder may, by delivering written notice to the Company, in a form
satisfactory to the Company, designate a third party who, in the event of the
death of the Optionholder, shall thereafter be entitled to exercise the Option.

 

(g) Vesting Generally. Options granted under the Plan shall be exercisable at
such time and upon such terms and conditions as may be determined by the Board.
The vesting provisions of individual Options may vary. Generally, so long as the
Optionholder remains in continuous service with the Company, an Option shall
vest and become exercisable with respect to 20% of the shares subject to the
Option on each anniversary of the date of grant over a five-year period. The
provisions of this Subsection 6(g) are subject to any Option provisions
governing the minimum number of shares of Common Stock as to which an Option may
be exercised.

 

(h) Termination of Continuous Service. In the event an Optionholder’s Continuous
Service terminates (other than upon the Optionholder’s death or Disability), the
Optionholder may exercise his or her Option (to the extent that the Optionholder
was entitled to exercise such Option as of the date of termination) but only
within such period of time ending on the earlier of (i) the date three (3)
months following the termination of the Optionholder’s Continuous Service (or
such longer or shorter period specified in the Option Agreement), or (ii) the
expiration of the term of the Option as set forth in the Option Agreement. If,
after termination, the Optionholder does not exercise his or her Option within
the time specified in the Option Agreement, the Option shall terminate.

 

(i) Extension of Termination Date. An Optionholder’s Option Agreement may also
provide that if the exercise of the Option following the termination of the
Optionholder’s Continuous Service (other than upon the Optionholder’s death or
Disability) would be prohibited at any time solely because the issuance of
shares of Common Stock would violate the registration requirements under the
Securities Act or other applicable securities law, then the Option shall
terminate on the earlier of (i) the expiration of the term of the Option set
forth in the

 

8



--------------------------------------------------------------------------------

Option Agreement or (ii) the expiration of a period of three (3) months after
the termination of the Optionholder’s Continuous Service during which the
exercise of the Option would not be in violation of such registration
requirements.

 

(j) Disability of Optionholder. In the event that an Optionholder’s Continuous
Service terminates as a result of the Optionholder’s Disability, the
Optionholder may exercise his or her Option (to the extent that the Optionholder
was entitled to exercise such Option as of the date of termination), but only
within such period of time ending on the earlier of (i) the date twelve (12)
months following such termination (or such longer or shorter period specified in
the Option Agreement) or (ii) the expiration of the term of the Option as set
forth in the Option Agreement. If, after termination, the Optionholder does not
exercise his or her Option within the time specified herein, the Option shall
terminate.

 

(k) Death of Optionholder. In the event (i) an Optionholder’s Continuous Service
terminates as a result of the Optionholder’s death or (ii) the Optionholder dies
within the period (if any) specified in the Option Agreement after the
termination of the Optionholder’s Continuous Service for a reason other than
death, then the Option may be exercised (to the extent the Optionholder was
entitled to exercise such Option as of the date of death) by the Optionholder’s
estate, by a person who acquired the right to exercise the Option by bequest or
inheritance or by a person designated to exercise the Option upon the
Optionholder’s death pursuant to Subsection 6(e) or 6(f) of the Plan, but only
within the period ending on the earlier of (l) the date eighteen (18) months
following the date of death (or such longer or shorter period specified in the
Option Agreement) or (2) the expiration of the term of such Option as set forth
in the Option Agreement. If, after death, the Option is not exercised within the
time specified herein, the Option shall terminate.

 

(l) Early Exercise. The Option may, but need not, include a provision whereby
the Optionholder may elect at any time before the Optionholder’s Continuous
Service terminates to exercise the Option as to any part or all of the shares of
Common Stock subject to the Option prior to the full vesting of the Option. Any
unvested shares of Common Stock so purchased may be subject to a repurchase
option in favor of the Company or to any other restriction the Board determines
to be appropriate.

 

7. NON-DISCRETIONARY STOCK AWARDS FOR ELIGIBLE DIRECTORS.

 

In addition to any other Stock Awards that Eligible Directors may be granted on
a discretionary basis under the Plan, each Eligible Director of the Company
shall be automatically granted without the necessity of action by the Board, the
following option grants and restricted stock bonuses, as described in
Subsections 7(a) and 7(b) below:

 

(a) Annual Stock Option Grant. An annual grant of stock options shall
automatically be made to each Eligible Director. The number of shares of Common
Stock covered by each stock option shall be equal to $50,000 divided by the Fair
Market Value of the Company’s Common Stock on the date of grant, rounded to the
nearest whole number. The exercise price of each option shall be one hundred
percent (100%) of the Fair Market Value of the Common Stock subject to the
option on the date the option is granted. The maximum term of the options shall
be seven (7) years and the options shall vest and become exercisable at a rate
of one-twelfth (1/12th) of the grant per quarter over a period of three (3)
years. In the event of involuntary termination (such as death, Disability, or
non-reelection), vested shares must be exercised within one (1) year of
termination, but no later than seven (7) years from the date of grant. In the
event of resignation or other voluntary termination, the options must be
exercised within three (3) months of termination. In the event of removal, such
Options shall lapse automatically. Except as otherwise expressly described in
this subsection, the terms are the same as those for the standard form of
Nonstatutory Stock Options in use by the Company at the time of grant. This
grant shall be pro-rated as provided in Subsection 7(c) below.

 

(b) Annual Restricted Stock Bonus. An annual grant of restricted stock shall
automatically be made in an amount equal to the number of shares (rounded to the
nearest whole number) which represents a Fair Market

 

9



--------------------------------------------------------------------------------

Value of $25,000 at the time of the grant. The restricted stock granted shall
vest in full on the third (3rd) anniversary of the date of the grant (the
“Vesting Date”) provided that the Eligible Director has served continuously
since the grant. If an Eligible Director leaves the Board of Directors as a
result of the Eligible Director’s death, Disability, retirement, or failure to
be renominated or reelected to the Board, any unvested restricted stock shall
become vested immediately prior to such departure in the amount of one-third
(1/3) of the total number of shares subject to the grant for each full year the
Eligible Director served on the Board of Directors after the date of grant. (For
purposes of this subsection, “retirement” is defined as resignation after an
Eligible Director reaches sixty-five 65 years of age.) This grant shall be
pro-rated as provided in Subsection 7(c) below.

 

(c) Pro-Ration of Grants. Stock option and restricted stock bonus grants to
Eligible Directors shall be pro-rated based on the “Commencement Date” of the
Eligible Director to the end of the pro-ration cycle. (For purposes of this
Section 7, the annual pro-ration cycle shall end on May 15th each year.) For new
Eligible Directors, the “Commencement Date” shall be the date the Eligible
Director is elected to the Board. For existing Board members, the “Commencement
Date” shall be the date on which the Plan is approved by the Board. For an
existing Board member who becomes an Eligible Director as a result of a change
in status, the “Commencement Date” shall be the date the status of the Director
changes.

 

The pro-ration of the option grants to each Eligible Director shall be
calculated as the number of shares covered by the option grant to him/her as
described above in Subsection 7(a) multiplied by the following fraction: the
number of days from the Commencement Date of that Eligible Director’s service
until the next May 15th divided by 365 days. The pro-ration of the restricted
stock grants to each Eligible Director shall be calculated as the number of
shares covered by the restricted stock grant to him/her as described above in
Subsection 7(b) multiplied by the following fraction: the number of days from
the Commencement Date of that Eligible Director’s service until the next May
15th divided by 365 days.

 

For avoidance of doubt, calculations of pro-ration shall not be altered by the
date on which a Stock Award is granted. The pro-ration calculation for an
individual Eligible Director shall be applied to his or her Stock Awards granted
within the pro-ration cycle with respect to which the calculation is being made.

 

(d) Date of Grants. For purposes of the Plan, the first annual compensation and
equity grants shall be based on the one (1) month anniversary of the date the
Eligible Director is elected to the Board, or in the case of existing Board
members, the effective date of the Plan as described in Section 16 below. The
date of subsequent grants shall be based on the first Board meeting following
each Annual Meeting of Shareholders, and will require at least three (3) months
of prior service as an Eligible Director. In the case of an existing Board
member who becomes an Eligible Director as a result of a change in status, the
grant will be as of the one (1) month anniversary of the date the status of the
Eligible Director changes.

 

8. PROVISIONS OF STOCK AWARDS OTHER THAN OPTIONS.

 

(a) Restricted Stock Bonus Awards. Each Restricted Stock Bonus agreement shall
be in such form and shall contain such terms and conditions as the Board shall
deem appropriate. The terms and conditions of Restricted Stock Bonus agreements
may change from time to time, and the terms and conditions of separate
Restricted Stock Bonus agreements need not be identical, but each Restricted
Stock Bonus agreement shall include (through incorporation of provisions hereof
by reference in the agreement or otherwise) the substance of each of the
following provisions:

 

(i) Consideration. A Restricted Stock Bonus may be awarded in consideration for
past services actually rendered to the Company or an Affiliate for its benefit.

 

(ii) Vesting. Vesting shall generally be based on the Participant’s Continuous
Service. Shares of Common Stock awarded under the Restricted Stock Bonus
agreement shall be subject to a share reacquisition right in favor of the
Company in accordance with a vesting schedule to be determined by the Board.

 

 

10



--------------------------------------------------------------------------------

(iii) Termination of Participant’s Continuous Service. In the event a
Participant’s Continuous Service terminates, the Company shall reacquire any or
all of the shares of Common Stock held by the Participant which have not vested
as of the date of termination under the terms of the Restricted Stock Bonus
agreement.

 

(iv) Transferability. Rights to acquire shares of Common Stock under the
Restricted Stock Bonus agreement shall be transferable by the Participant only
upon such terms and conditions as are set forth in the Restricted Stock Bonus
agreement, as the Board shall determine in its discretion, so long as Common
Stock awarded under the Restricted Stock Bonus agreement remains subject to the
terms of the Restricted Stock Bonus agreement.

 

(b) Restricted Stock Purchase Rights. Each Restricted Stock Purchase agreement
shall be in such form and shall contain such terms and conditions as the Board
shall deem appropriate. The terms and conditions of the Restricted Stock
Purchase agreements may change from time to time, and the terms and conditions
of separate Restricted Stock Purchase agreements need not be identical, but each
Restricted Stock Purchase agreement shall include (through incorporation of
provisions hereof by reference in the agreement or otherwise) the substance of
each of the following provisions:

 

(i) Purchase Price. The purchase price under each Restricted Stock Purchase
agreement shall be such amount as the Board shall determine and designate in
such Restricted Stock Purchase agreement. The purchase price shall not be less
than eighty-five percent (85%) of the Common Stock’s Fair Market Value on the
date such award is made or at the time the purchase is consummated.

 

(ii) Consideration. The purchase price of Common Stock acquired pursuant to the
Restricted Stock Purchase agreement shall be paid either: (i) in cash or by
check at the time of purchase or (ii) in any other form of legal consideration
that may be acceptable to the Board in its discretion.

 

(iii) Vesting. The Board shall determine the criteria under which shares of
Common Stock under the Restricted Stock Purchase agreement may vest; the
criteria may or may not include performance criteria or Continuous Service.
Shares of Common Stock acquired under the Restricted Stock Purchase agreement
may, but need not, be subject to a share repurchase option in favor of the
Company in accordance with a vesting schedule to be determined by the Board.

 

(iv) Termination of Participant’s Continuous Service. In the event a
Participant’s Continuous Service terminates, the Company may repurchase any or
all of the shares of Common Stock held by the Participant which have not vested
as of the date of termination under the terms of the Restricted Stock Purchase
agreement.

 

(v) Transferability. Rights to acquire shares of Common Stock under the
Restricted Stock Purchase agreement shall be transferable by the Participant
only upon such terms and conditions as are set forth in the Restricted Stock
Purchase agreement, as the Board shall determine in its discretion, so long as
Common Stock awarded under the Restricted Stock Purchase agreement remains
subject to the terms of the Restricted Stock Purchase agreement.

 

(c) Stock Appreciation Rights. Two types of Stock Appreciation Rights (“SARs”)
shall be authorized for issuance under the Plan: (i) stand-alone SARs and (ii)
stapled SARs.

 

(i) Stand-Alone SARs. The following terms and conditions shall govern the grant
and redeemability of stand-alone SARs:

 

(a) The stand-alone SAR shall cover a specified number of underlying shares of
Common Stock and shall be redeemable upon such terms and conditions as the Board
may establish. Upon redemption of the stand-alone SAR, the holder shall be
entitled to receive a distribution from the Company in an

 

11



--------------------------------------------------------------------------------

amount equal to the excess of (i) the aggregate Fair Market Value (on the
redemption date) of the shares of Common Stock underlying the redeemed right
over (ii) the aggregate base price in effect for those shares.

 

(b) The number of shares of Common Stock underlying each stand-alone SAR and the
base price in effect for those shares shall be determined by the Board in its
sole discretion at the time the stand-alone SAR is granted. In no event,
however, may the base price per share be less than eighty-five percent (85%) of
the Fair Market Value per underlying share of Common Stock on the grant date.

 

(c) The distribution with respect to any redeemed stand-alone SAR may be made in
shares of Common Stock valued at Fair Market Value on the redemption date, in
cash, or partly in shares and partly in cash, as the Board shall in its sole
discretion deem appropriate.

 

(ii) Stapled SARs. The following terms and conditions shall govern the grant and
redemption of stapled SARs:

 

(a) Stapled SARs may only be granted concurrently with an Option to acquire the
same number of shares of Common Stock as the number of such shares underlying
the stapled SARs.

 

(b) Stapled SARs shall be redeemable upon such terms and conditions as the Board
may establish and shall grant a holder the right to elect among (i) the exercise
of the concurrently granted Option for shares of Common Stock, whereupon the
number of shares of Common Stock subject to the stapled SARs shall be reduced by
an equivalent number, (ii) the redemption of such stapled SARs in exchange for a
distribution from the Company in an amount equal to the excess of the Fair
Market Value (on the redemption date) of the number of vested shares which the
holder redeems over the aggregate base price for such vested shares, whereupon
the number of shares of Common Stock subject to the concurrently granted Option
shall be reduced by any equivalent number, or (iii) a combination of (i) and
(ii).

 

(c) The distribution to which the holder of stapled SARs shall become entitled
under this Section 8 upon the redemption of stapled SARs as described in Section
8(c)(ii)(b) above may be made in shares of Common Stock valued at Fair Market
Value on the redemption date, in cash, or partly in shares and partly in cash,
as the Board shall in its sole discretion deem appropriate.

 

(d) Phantom Stock Units. The following terms and conditions shall govern the
grant and redeemability of Phantom Stock Units:

 

(i) Phantom Stock Unit awards shall be redeemable by the Participant to the
Company upon such terms and conditions as the Board may establish. The value of
a single Phantom Stock Unit shall be equal to the Fair Market Value of a share
of Common Stock, unless the Board otherwise provides in the terms of the Stock
Award Agreement.

 

(ii) The distribution with respect to any exercised Phantom Stock Unit award may
be made in shares of Common Stock valued at Fair Market Value on the redemption
date, in cash, or partly in shares and partly in cash, as the Board shall in its
sole discretion deem appropriate.

 

(e) Restricted Stock Units. The following terms and conditions shall govern the
grant and redeemability of Restricted Stock Units:

 

A Restricted Stock Unit is the right to receive one (1) share of the Company’s
Common Stock at the time the Restricted Stock Unit vests. Participants may elect
to defer receipt of shares of Common Stock otherwise deliverable upon the
vesting of an award of restricted stock. An election to defer such delivery
shall be irrevocable and shall be made in writing on a form acceptable to the
Company. The election form shall be filed prior to the vesting date of such
restricted stock in a manner determined by the Board. When the Participant vests

 

12



--------------------------------------------------------------------------------

in such restricted stock, the Participant will be credited with a number of
Restricted Stock Units equal to the number of shares of Common Stock for which
delivery is deferred. Restricted Stock Units shall be paid by delivery of shares
of Common Stock in accordance with the timing and manner of payment elected by
the Participant on his or her election form, or if no deferral election is made,
as soon as administratively practicable following the vesting of the Restricted
Stock Unit.

 

Each Restricted Stock Unit agreement shall be in such form and shall contain
such terms and conditions as the Board shall deem appropriate. The terms and
conditions of Restricted Stock Unit agreements may change from time to time, and
the terms and conditions of separate Restricted Stock Unit agreements need not
be identical, but each Restricted Stock Unit agreement shall include (through
incorporation of provisions hereof by reference in the agreement or otherwise)
the substance of each of the following provisions:

 

(i) Consideration. A Restricted Stock Unit may be awarded in consideration for
past services actually rendered to the Company or an Affiliate for its benefit.

 

(ii) Vesting. Vesting shall generally be based on the Participant’s Continuous
Service. Shares of Common Stock awarded under the Restricted Stock Unit
agreement shall be subject to a share reacquisition right in favor of the
Company in accordance with a vesting schedule to be determined by the Board.

 

(iii) Termination of Participant’s Continuous Service. In the event a
Participant’s Continuous Service terminates, the Company shall reacquire any or
all of the shares of Common Stock held by the Participant which have not vested
as of the date of termination under the terms of the Restricted Stock Unit
agreement.

 

(iv) Transferability. Rights to acquire shares of Common Stock under the
Restricted Stock Unit agreement shall be transferable by the Participant only
upon such terms and conditions as are set forth in the Restricted Stock Unit
agreement, as the Board shall determine in its discretion, so long as Common
Stock awarded under the Restricted Stock Unit agreement remains subject to the
terms of the Restricted Stock Unit agreement.

 

(f) Performance Share Bonus Awards. Each Performance Share Bonus agreement shall
be in such form and shall contain such terms and conditions as the Board shall
deem appropriate. The terms and conditions of Performance Share Bonus agreements
may change from time to time, and the terms and conditions of separate
Performance Share Bonus agreements need not be identical, but each Performance
Share Bonus agreement shall include (through incorporation of provisions hereof
by reference in the agreement or otherwise) the substance of each of the
following provisions:

 

(i) Consideration. A Performance Share Bonus may be awarded in consideration for
past services actually rendered to the Company or an Affiliate for its benefit.

 

(ii) Vesting. Vesting shall be based on the achievement of certain performance
criteria, whether financial, transactional or otherwise, as determined by the
Board. Vesting shall be subject to the Performance Share Bonus agreement. Upon
failure to meet performance criteria, shares of Common Stock awarded under the
Performance Share Bonus agreement shall be subject to a share reacquisition
right in favor of the Company in accordance with a vesting schedule to be
determined by the Board.

 

(iii) Termination of Participant’s Continuous Service. In the event a
Participant’s Continuous Service terminates, the Company shall reacquire any or
all of the shares of Common Stock held by the Participant which have not vested
as of the date of termination under the terms of the Performance Share Bonus
agreement.

 

(iv) Transferability. Rights to acquire shares of Common Stock under the
Performance Share Bonus agreement shall be transferable by the Participant only
upon such terms and conditions as are set forth in the Performance Share Bonus
agreement, as the Board shall determine in its discretion, so long as Common
Stock awarded under the Performance Share Bonus agreement remains subject to the
terms of the Performance Share Bonus agreement.

 

13



--------------------------------------------------------------------------------

(g) Performance Share Units. The following terms and conditions shall govern the
grant and redeemability of Performance Share Units:

 

A Performance Share Unit is the right to receive one (1) share of the Company’s
Common Stock at the time the Performance Share Unit vests. Participants may
elect to defer receipt of shares of Common Stock otherwise deliverable upon the
vesting of an award of performance shares. An election to defer such delivery
shall be irrevocable and shall be made in writing on a form acceptable to the
Company. The election form shall be filed prior to the vesting date of such
performance shares in a manner determined by the Board. When the Participant
vests in such performance shares, the Participant will be credited with a number
of Performance Share Units equal to the number of shares of Common Stock for
which delivery is deferred. Performance Share Units shall be paid by delivery of
shares of Common Stock in accordance with the timing and manner of payment
elected by the Participant on his or her election form, or if no deferral
election is made, as soon as administratively practicable following the vesting
of the Performance Share Unit.

 

Each Performance Share Unit agreement shall be in such form and shall contain
such terms and conditions as the Board shall deem appropriate. The terms and
conditions of Performance Share Unit agreements may change from time to time,
and the terms and conditions of separate Performance Share Unit agreements need
not be identical, but each Performance Share Unit agreement shall include
(through incorporation of provisions hereof by reference in the agreement or
otherwise) the substance of each of the following provisions:

 

(i) Consideration. A Performance Share Unit may be awarded in consideration for
past services actually rendered to the Company or an Affiliate for its benefit.
The Board shall have the discretion to provide that the Participant pay for such
Performance Share Units with cash or other consideration permissible by law.

 

(ii) Vesting. Vesting shall be based on the achievement of certain performance
criteria, whether financial, transactional or otherwise, as determined by the
Board. Vesting shall be subject to the Performance Share Unit agreement. Upon
failure to meet performance criteria, shares of Common Stock awarded under the
Performance Share Unit agreement shall be subject to a share reacquisition right
in favor of the Company in accordance with a vesting schedule to be determined
by the Board.

 

(iii) Termination of Participant’s Continuous Service. In the event a
Participant’s Continuous Service terminates, the Company shall reacquire any or
all of the shares of Common Stock held by the Participant which have not vested
as of the date of termination under the terms of the Performance Share Unit
agreement.

 

(iv) Transferability. Rights to acquire shares of Common Stock under the
Performance Share Unit agreement shall be transferable by the Participant only
upon such terms and conditions as are set forth in the Performance Share Unit
agreement, as the Board shall determine in its discretion, so long as Common
Stock awarded under the Performance Share Unit agreement remains subject to the
terms of the Performance Share Unit agreement.

 

9. COVENANTS OF THE COMPANY.

 

(a) Availability of Shares. During the terms of the Stock Awards, the Company
shall keep available at all times the number of shares of Common Stock required
to satisfy such Stock Awards.

 

(b) Securities Law Compliance. The Company shall seek to obtain from each
regulatory commission or agency having jurisdiction over the Plan such authority
as may be required to grant Stock Awards and to issue and sell shares of Common
Stock upon exercise, redemption or satisfaction of the Stock Awards; provided,
however, that this undertaking shall not require the Company to register under
the Securities Act the Plan, any Stock Award or any Common Stock issued or
issuable pursuant to any such Stock Award. If, after reasonable

 

14



--------------------------------------------------------------------------------

efforts, the Company is unable to obtain from any such regulatory commission or
agency the authority which counsel for the Company deems necessary for the
lawful issuance and sale of Common Stock under the Plan, the Company shall be
relieved from any liability for failure to issue and sell Common Stock related
to such Stock Awards unless and until such authority is obtained.

 

10. USE OF PROCEEDS FROM STOCK.

 

Proceeds from the sale of Common Stock pursuant to Stock Awards shall constitute
general funds of the Company.

 

11. CANCELLATION AND RE-GRANT OF OPTIONS.

 

(a) The Board shall have the authority to effect, at any time and from time to
time, (i) the repricing of any outstanding Options under the Plan and/or (ii)
with the consent of the affected Optionholders, the cancellation of any
outstanding Options under the Plan and the grant in substitution therefor of new
Options under the Plan covering the same or different number of shares of Common
Stock, but having an exercise price per share not less than eighty-five percent
(85%) of the Fair Market Value (one hundred percent (100%) of Fair Market Value
in the case of an Incentive Stock Option or, in the case of a 10% shareholder
(as described in Subsection 5(b) of the Plan), not less than one hundred ten
percent (110%) of the Fair Market Value) per share of Common Stock on the new
grant date. Notwithstanding the foregoing, the Board may grant an Option with an
exercise price lower than that set forth above if such Option is granted as part
of a transaction to which section 424(a) of the Code applies. Prior to the
implementation of any such repricing or cancellation of one or more outstanding
Options, the Board shall obtain the approval of the shareholders of the Company.

 

(b) Shares subject to an Option canceled under this Section 11 shall continue to
be counted against the maximum award of Options permitted to be granted pursuant
to Subsection 5(c) of the Plan. The repricing of an Option under this Section
11, resulting in a reduction of the exercise price, shall be deemed to be a
cancellation of the original Option and the grant of a substitute Option; in the
event of such repricing, both the original and the substituted Options shall be
counted against the maximum awards of Options permitted to be granted pursuant
to Subsection 5(c) of the Plan. The provisions of this Subsection 11(b) shall be
applicable only to the extent required by Section 162(m) of the Code.

 

12. MISCELLANEOUS.

 

(a) Acceleration of Exercisability and Vesting. The Board, (or Committee, if so
authorized by the Board) shall have the power to accelerate exercisability
and/or vesting when it deems fit, such as upon a Change of Control. The Board or
Committee shall have the power to accelerate the time at which a Stock Award may
first be exercised or the time during which a Stock Award or any part thereof
will vest in accordance with the Plan, notwithstanding the provisions in the
Stock Award stating the time at which it may first be exercised or the time
during which it will vest.

 

(b) Shareholder Rights. No Participant shall be deemed to be the holder of, or
to have any of the rights of a holder with respect to, any shares of Common
Stock subject to a Stock Award except to the extent that the Company has issued
the shares of Common Stock relating to such Stock Award.

 

(c) No Employment or other Service Rights. Nothing in the Plan or any instrument
executed or Stock Award granted pursuant thereto shall confer upon any
Participant any right to continue to serve the Company or an Affiliate in the
capacity in effect at the time the Stock Award was granted or shall affect the
right of the Company or an Affiliate to terminate (i) the employment of an
Employee with or without notice and with or without cause, (ii) the service of a
Consultant pursuant to the terms of such Consultant’s agreement with the Company
or an Affiliate or (iii) the service of a Director pursuant to the Bylaws of the
Company, and any applicable provisions of the corporate law of the state in
which the Company is incorporated, as the case may be.

 

 

15



--------------------------------------------------------------------------------

(d) Incentive Stock Option $100,000 Limitation. To the extent that the aggregate
Fair Market Value (determined at the time of grant) of Common Stock with respect
to which Incentive Stock Options are exercisable for the first time by any
Optionholder during any calendar year (under all plans of the Company and its
Affiliates) exceeds one hundred thousand dollars ($100,000), the Options or
portions thereof which exceed such limit (according to the order in which they
were granted) shall be treated as Nonstatutory Stock Options.

 

(e) Investment Assurances. The Company may require a Participant, as a condition
of exercising or redeeming a Stock Award or acquiring Common Stock under any
Stock Award, (i) to give written assurances satisfactory to the Company as to
the Participant’s knowledge and experience in financial and business matters
and/or to employ a purchaser representative reasonably satisfactory to the
Company who is knowledgeable and experienced in financial and business matters
and that he or she is capable of evaluating, alone or together with the
purchaser representative, the merits and risks of acquiring the Common Stock;
(ii) to give written assurances satisfactory to the Company stating that the
Participant is acquiring Common Stock subject to the Stock Award for the
Participant’s own account and not with any present intention of selling or
otherwise distributing the Common Stock; and (iii) to give such other written
assurances as the Company may determine are reasonable in order to comply with
applicable law. The foregoing requirements, and any assurances given pursuant to
such requirements, shall be inoperative if (1) the issuance of the shares of
Common Stock under the Stock Award has been registered under a then currently
effective registration statement under the Securities Act or (2) as to any
particular requirement, a determination is made by counsel for the Company that
such requirement need not be met in the circumstances under the then applicable
securities laws, and in either case otherwise complies with applicable law. The
Company may, upon advice of counsel to the Company, place legends on stock
certificates issued under the Plan as such counsel deems necessary or
appropriate in order to comply with applicable laws, including, but not limited
to, legends restricting the transfer of the Common Stock.

 

(f) Withholding Obligations. To the extent provided by the terms of a Stock
Award Agreement, the Participant may satisfy any federal, state, local, or
foreign tax withholding obligation relating to the exercise or redemption of a
Stock Award or the acquisition, vesting, distribution or transfer of Common
Stock under a Stock Award by any of the following means (in addition to the
Company’s right to withhold from any compensation paid to the Participant by the
Company) or by a combination of such means: (i) tendering a cash payment; (ii)
authorizing the Company to withhold shares of Common Stock from the shares of
Common Stock otherwise issuable to the Participant, provided, however, that no
shares of Common Stock are withheld with a value exceeding the minimum amount of
tax required to be withheld by law; or (iii) delivering to the Company owned and
unencumbered shares of Common Stock.

 

13. ADJUSTMENTS UPON CHANGES IN STOCK.

 

(a) Capitalization Adjustments. If any change is made in the Common Stock
subject to the Plan, or subject to any Stock Award, without the receipt of
consideration by the Company (through merger, consolidation, reorganization,
recapitalization, reincorporation, stock dividend, spinoff, dividend in property
other than cash, stock split, liquidating dividend, combination of shares,
exchange of shares, change in corporate structure or other transaction not
involving the receipt of consideration by the Company), the Plan will be
appropriately adjusted in the class(es) and maximum number of securities subject
to the Plan pursuant to Subsection 4(a) above, the maximum number of securities
subject to award to any person pursuant to Subsection 5(c) above, and the number
of securities subject to the option grants to Eligible Employee Directors under
Section 7 of the Plan, and the outstanding Stock Awards will be appropriately
adjusted in the class(es) and number of securities and price per share of the
securities subject to such outstanding Stock Awards. The Board shall make such
adjustments, and its determination shall be final, binding and conclusive. (The
conversion of any convertible securities of the Company shall not be treated as
a transaction “without receipt of consideration” by the Company.)

 

(b) Adjustments Upon a Change of Control.

 

(i) In the event of a Change of Control as defined in 2(e)(i) through 2(e)(iv),
such as an asset sale, merger, or change in ownership of voting power, then any
surviving entity or acquiring entity shall assume

 

16



--------------------------------------------------------------------------------

or continue any Stock Awards outstanding under the Plan or shall substitute
similar stock awards (including an award to acquire the same consideration paid
to the shareholders in the transaction by which the Change of Control occurs)
for those outstanding under the Plan. In the event any surviving entity or
acquiring entity refuses to assume or continue such Stock Awards or to
substitute similar stock awards for those outstanding under the Plan, then with
respect to Stock Awards held by Participants whose Continuous Service has not
terminated, the Board in its sole discretion and without liability to any person
may (1) provide for the payment of a cash amount in exchange for the
cancellation of a Stock Award equal to the product of (x) the excess, if any, of
the Fair Market Value per share of Common Stock at such time over the exercise
or redemption price, if any, times (y) the total number of shares then subject
to such Stock Award, (2) continue the Stock Awards, or (3) notify Participants
holding an Option, Stock Appreciation Right, or Phantom Stock Unit that they
must exercise or redeem any portion of such Stock Award (including, at the
discretion of the Board, any unvested portion of such Stock Award) at or prior
to the closing of the transaction by which the Change of Control occurs and that
the Stock Awards shall terminate if not so exercised or redeemed at or prior to
the closing of the transaction by which the Change of Control occurs. With
respect to any other Stock Awards outstanding under the Plan, such Stock Awards
shall terminate if not exercised or redeemed prior to the closing of the
transaction by which the Change of Control occurs. The Board shall not be
obligated to treat all Stock Awards, even those which are of the same type, in
the same manner.

 

(ii) In the event of a Change of Control as defined in 2(e)(v), such as a
dissolution of the Company, all outstanding Stock Awards shall terminate
immediately prior to such event.

 

14. AMENDMENT OF THE PLAN AND STOCK AWARDS.

 

(a) Amendment of Plan. The Board at any time, and from time to time, may amend
the Plan. However, except as provided in Section 13 of the Plan relating to
adjustments upon changes in Common Stock, no amendment shall be effective unless
approved by the shareholders of the Company to the extent shareholder approval
is necessary to satisfy the requirements of Section 422 of the Code, any New
York Stock Exchange, Nasdaq or other securities exchange listing requirements,
or other applicable law or regulation.

 

(b) Shareholder Approval. The Board may, in its sole discretion, submit any
other amendment to the Plan for shareholder approval, including, but not limited
to, amendments to the Plan intended to satisfy the requirements of Section
162(m) of the Code and the regulations thereunder regarding the exclusion of
performance-based compensation from the limit on corporate deductibility of
compensation paid to certain executive officers.

 

(c) Contemplated Amendments. It is expressly contemplated that the Board may
amend the Plan in any respect the Board deems necessary or advisable to provide
eligible Employees with the maximum benefits provided or to be provided under
the provisions of the Code and the regulations promulgated thereunder relating
to Incentive Stock Options and/or to bring the Plan and/or Incentive Stock
Options granted under it into compliance therewith.

 

(d) No Material Impairment of Rights. Rights under any Stock Award granted
before amendment of the Plan shall not be materially impaired by any amendment
of the Plan unless (i) the Company requests the consent of the Participant and
(ii) the Participant consents in writing.

 

(e) Amendment of Stock Awards. The Board at any time, and from time to time, may
amend the terms of any one or more Stock Awards; provided, however, that the
rights under any Stock Award shall not be materially impaired by any such
amendment unless (i) the Company requests the consent of the Participant and
(ii) the Participant consents in writing.

 

15. TERMINATION OR SUSPENSION OF THE PLAN.

 

(a) Plan Term. The Board may suspend or terminate the Plan at any time. Unless
sooner terminated, the Plan shall terminate on the day before the tenth (10th)
anniversary of the date the Plan is adopted by the Board or

 

17



--------------------------------------------------------------------------------

approved by the shareholders of the Company, whichever is earlier. No Stock
Awards may be granted under the Plan while the Plan is suspended or after it is
terminated.

 

(b) No Material Impairment of Rights. Suspension or termination of the Plan
shall not materially impair rights and obligations under any Stock Award granted
while the Plan is in effect except with the written consent of the Participant.

 

16. EFFECTIVE DATE OF PLAN.

 

The Plan shall become effective on the Securities Registration Date, but no
Option or Stock Appreciation Right shall be exercised or redeemed (or, in the
case of any other form of Stock Award, shall be granted) unless and until the
Plan has been approved by the shareholders of the Company, which approval shall
be within twelve (12) months before or after the date the Plan is adopted by the
Board.

 

17. CHOICE OF LAW.

 

The law of the State of California shall govern all questions concerning the
construction, validity and interpretation of this Plan, without regard to such
state’s conflict of laws rules.

 

 

18